ANDERSON, G. BARRY, Justice
(concurring).
I concur in the result reached by the plurality but arrive at that outcome by a different route. The United States and Minnesota Constitutions guarantee a criminal defendant the right to effective assistance of counsel. See U.S. Const, amend. VI; Minn. Const, art. I, § 6; Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Vance, 254 N.W.2d 353, 358 (Minn.1977). This right, of course, is not a guarantee of perfect, error-free representation. It has been aptly said that “the [right to counsel] guarantees criminal defendants only a fair trial and a competent attorney. It does not insure that defense counsel will recognize and raise every conceivable constitutional claim.” Engle v. Isaac, 456 U.S. 107, 134, 102 S.Ct. 1558, 71 L.Ed.2d 783 (1982). But when defense counsel fails to identify and object to obvious prosecutorial misconduct or other obvious prejudicial error, and there is no objectively reasonable strategy or tactic explaining counsel’s failure to intervene, the fairness of a defendant’s trial is cast into doubt. I would conclude that Beecroft did not have effective assistance *853of trial counsel and would reverse and remand for a new trial on that basis.
In some respects, this case is an odd candidate for an ineffective assistance of counsel claim. Beecroft’s lawyers mounted an aggressive defense, retained expert witnesses, effectively cross-examined the State’s witnesses, and otherwise fully participated in the defense of their client’s interests. And the unprecedented nature of the state-actor misconduct here likely complicated defense counsel’s response to that misconduct.
All of that said, however, I conclude that defense counsel’s failure to act to defend Beecroft’s substantial and fundamental interest in a fair trial, when faced with government interference with potential defense witnesses and inappropriate third-party contact with the trier of fact, requires reversal and a remand for a new trial. Because I conclude that defense counsel’s failure to act was objectively unreasonable and Beecroft was prejudiced by defense counsel’s inaction, I concur in the plurality’s decision to reverse Beecroft’s conviction and remand for a new trial.
I.
The plurality’s opinion contains a thorough factual summary, but I briefly highlight two events from Beecroft’s trial that are essential to my conclusion that Beec-roft did not receive effective assistance of counsel.

Interference with Dr. Susan Roe

During the early stages of Beecroft’s trial, forensic pathologist Dr. Susan Roe worked as a consulting expert for Beec-roft’s defense. Beecroft had also listed Dr. Roe as a potential expert witness to testify on Beecroft’s behalf. In a series of emails sent before and during Beecroft’s trial by Dakota County Attorney James Backstrom to Dr. Roe’s supervisor, Dr. Lindsey Thomas (the “Backstrom-Thomas emails”), Backstrom conveyed his belief that Dr. Roe’s consultation with and testimony on behalf of criminal defendants constituted a “conflict of interest.” Back-strom further threatened to remove his support for Dr. Thomas’s appointment as the Dakota County Medical Examiner based on his view that Dr. Thomas and her employees should not work with criminal defendants.
According to Beecroft’s counsel, the Backstrom-Thomas emails had a “chilling effect” on Dr. Roe’s participation in the case. Based on the content of the emails, and in the interest of her own financial self-preservation, Dr. Roe told defense counsel that she wanted no further involvement in Beecroft’s case. Yet, after first learning of the Backstrom-Thomas emails, Beecroft’s counsel did little more than bring the emails to the court’s attention. Then, after Dr. Roe withdrew from any continued participation in the case, Beecroft’s counsel again took no action other than reporting to the court that Dr. Roe had completely severed her “ties and communication” with the defense, and requesting that the court make the emails part of the official trial record.

Third-party Contact with District Court

Backstrom apparently learned that Beecroft’s counsel had reported the Back-strom-Thomas emails to the court. In response, Backstrom sent an email to the district court, in this case sitting without a jury (the “Backstrom-court email”). The Backstrom-court email specifically referenced Beecroft’s ongoing trial and Dr. Roe’s participation in that trial.
The following day, Beecroft’s counsel made a motion to the district court regarding the Backstrom-court email. After the close of evidence that day, the court discussed the email and defense counsel’s motion with State prosecutors and defense *854counsel. Defense counsel explained to the court that they intentionally left their motion “somewhat vague” because they were unsure “what, if any relief [they] were seeking.”1 “[S]omewhat vague” is a generous description. The motion was wholly silent as to a description of the objectionable actions by Backstrom, the effect of those actions on the defense, and any discussion about a possible remedy for these wrongful actions. Rather, and inexplicably, defense counsel left it to the court to “suggest[]” possible remedies. Responding to defense counsel’s motion, the district court identified the Backstrom-court email as an “inappropriate communication,” and explained that although it “has nothing to do with the evidence ... in th[e] case,” the email made the court’s fair consideration of the evidence “difficult.” The court also made the Backstrom-Thomas emails part of the trial’s official record but took no additional action to provide any relief to Beecroft.
II.
The question presented is whether Beec-roft’s constitutional right to reasonably effective assistance of counsel was violated.2 We analyze claims of ineffective assistance of counsel under the two-prong test set forth by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). State v. Rhodes, 657 N.W.2d 823, 842 (Minn.2003). First, an appellant must demonstrate that her trial counsel’s representation “fell below ‘an objective standard of reasonableness.’ ” Scruggs v. State, 484 N.W.2d 21, 25 (Minn.1992) (quoting Strickland, 466 U.S. at 688, 104 S.Ct. 2052). Second, an appellant must demonstrate that “a reasonable probability exists that the outcome would have been different but for counsel’s errors.” State v. Lahue, 585 N.W.2d 785, 789 (Minn.1998). I address each StHckland prong in turn.
A.
This court has long demonstrated a healthy reluctance to second-guess the performance of trial counsel. Thus, to establish that her trial counsel’s performance fell below an objective standard of reasonableness, Beecroft must overcome a “strong presumption that counsel’s performance was reasonable.” State v. Martin, 695 N.W.2d 578, 587 (Minn.2005), overruled on other grounds by Davis v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006).
When reviewing claims of ineffective assistance of counsel, one area of conduct into which we have been particularly reluctant to venture is “trial strategy.” Lahue, 585 N.W.2d at 789; see also, e.g., State v. Jones, 392 N.W.2d 224, 236 (Minn.1986) (refusing to review trial “strategy” and “tactics” because an appellate court, “unlike the counsel, has the benefit of *855hindsight”); State v. Sutton, 277 Minn. 157, 161, 152 N.W.2d 57, 60 (1967) (“It is not the function of this court to second-guess the trial attorney’s choice of trial strategy.”). Indeed, we have previously explained that our analysis under Strickland’s first prong “generally does not include reviewing attacks on counsel’s trial strategy, because trial strategy lies within the discretion of trial counsel.” Schleicher v. State, 718 N.W.2d 440, 447 (Minn.2006) (citation omitted) (internal quotations omitted).
That is because defense counsel must “have the flexibility to represent a client to the fullest extent possible,” Jones, 392 N.W.2d at 236, and “[e]ven the best criminal defense attorneys would not defend a particular client in the same way,” Strickland, 466 U.S. at 689, 104 S.Ct. 2052. Thus, so long as defense counsel’s performance preserves a truly adversarial contest between the prosecution and the defendant, we will generally resist the temptation to question the countless tactical decisions that defense counsel must inevitably make during a criminal trial. See United States v. Cronic, 466 U.S. 648, 656, 104 S.Ct. 2039, 80 L.Ed.2d 657 (1984) (“When a true adversarial criminal trial has been conducted — even if defense counsel may have made demonstrable errors— the kind of testing envisioned by the Sixth Amendment has occurred.” (footnotes omitted)).
Although our scrutiny of defense attorneys is, and must continue to be, “ ‘highly deferential,’ ” Rhodes, 657 N.W.2d at 844 (quoting Strickland, 466 U.S. at 689, 104 S.Ct. 2052), our deference has limits. When defense counsel’s action — or inaction — cannot be explained by any reasonably conceivable strategy, our customary deference must cede to our duty to protect a defendant’s constitutional right to counsel. See Moore v. Johnson, 194 F.3d 586, 617 (5th Cir.1999) (“Strickland does not require deference when there is no conceivable strategic purpose that would explain counsel’s conduct.” (citation omitted)). Put differently, deference is unwarranted if an attorney’s unreasonable error “was not based on ‘strategy’ ” but was instead the result of a misunderstanding of facts or law or an inexcusable oversight. Kimmelman v. Morrison, 477 U.S. 365, 385, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986); see also United States v. Hylton, 294 F.3d 130, 134 (D.C.Cir.2002) (concluding that defense counsel’s failure to seek to exclude government witnesses was “simply inexcusable” and resulted from a “misunderstanding of [the law]”); Loyd v. Whitley, 977 F.2d 149, 158 (5th Cir.1992) (noting the “crucial distinction between strategic judgment calls and plain omissions”).
In this case, after learning that multiple state actors had interfered with a defense consultant and potential defense witness, defense counsel failed to argue that their client’s due process rights had been violated. Defense counsel again failed to take any substantial action after a third-party state-actor engaged in inappropriate contact with the trial judge, who was sitting as the fact-finder. Given the facts and circumstances of this case, defense counsel’s failures were “simply inexcusable.”
After defense counsel first became aware of the Backstrom-Thomas emails, counsel notified the district court of the existence of the emails but took no further action. This is troubling because, by then, defense counsel was already aware of the “chilling effect” of the emails on Dr. Roe, a consulting expert and potential defense witness. The constitutional implications for Beecroft were obvious; state interference with a defense witness could constitute a due process violation and defense counsel should have acted to defend their *856client’s substantial interest in a fair trial.3 See State v. Graham, 764 N.W.2d 340, 349 (Minn.2009). And, three days later, after Dr. Roe had completely removed herself from further participation in the case, Beecroft’s counsel again took what can be fairly described as minimal action: counsel requested that the district court make the Backstrom-Thomas emails part of the trial’s official record. Simply put, a forensic expert who had been a defense consultant and a possible defense witness severed ties to the defense in mid-trial based on the conduct of a county attorney and Beec-roft’s counsel took no substantial action in response.
The failure of Beecroft’s counsel to provide reasonably effective assistance to their client is further demonstrated by counsel’s response to interference with another possible defense witness — Dr. Janice Ophoven. Dr. Ophoven is a forensic pathologist who, at the request of Dr. Roe, reviewed the medical record in this case. Dr. Ophoven also provided a written report to Dr. Roe in which Dr. Ophoven concluded that there was no evidence, to a reasonable medical certainty, that Beec-roft’s baby was born alive. Thus, Dr. Ophoven’s conclusion directly supported the defense’s theory of the case. Yet defense counsel took no action when Dr. Ophoven told them that her contract with the Saint Louis County Medical Examiner prohibited her from testifying on behalf of criminal defendants in Minnesota.
Once again, in the face of possible government interference with a potential defense witness, defense counsel failed to argue that their client’s due process rights were violated. When asked why the defense team did not file a motion asserting a violation of their client’s right to present a complete defense, counsel replied, “[I]t didn’t occur to [us].”
Hence, my conclusion that defense counsel’s repeated inaction in this case was objectively unreasonable is not a case of second-guessing trial strategy. The trial record and defense counsel’s testimony reveal that counsel had “no strategy” to address obvious government misconduct, or “at least no strategy that could pass as anywhere near objectively reasonable.” United States v. Ramsey, 323 F.Supp.2d 27, 36 (D.D.C.2004).
The facts of this case are unique and few applicable precedents exist. But the lack of precedent is an insufficient excuse for defense counsel’s failure to take appropriate action in the face of obvious misconduct by state actors. Cf. Hodge v. Hurley, 426 F.3d 368, 377 (6th Cir.2005) (concluding that a failure to object to prosecutorial misconduct can amount to ineffective assistance of counsel); Mason v. State, 274 Ga. 79, 548 S.E.2d 298, 301 (2001) (same).
B.
Even though Beecroft has demonstrated that her counsel’s performance fell below an objective standard of reasonableness, she cannot succeed on her claim of ineffective assistance of counsel unless she can also show that she suffered prejudice as a result. Under Strickland, an appellant “must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” 466 U.S. at 694, 104 S.Ct. 2052. “A ‘reasonable *857probability’ means ‘a probability sufficient to undermine confidence in the outcome.’ ” Rhodes, 657 N.W.2d at 842 (quoting Strickland, 466 U.S. at 694, 104 S.Ct. 2052).
As a result of state action, Beecroft was deprived of testimony by and/or consultation with two of her chosen experts, Dr. Roe and Dr. Ophoven. For the reasons set out in Part III of the plurality’s opinion, reasons that I join here but do not find necessary to repeat, the failure of counsel to secure the testimony of Dr. Roe and Dr. Ophoven, either by subpoena, by motion, or otherwise, may well have been critical to a successful defense such that there is a “reasonable probability” that but for counsel’s errors, the results at trial would have been different.
But there is another reason for concluding Beecroft was prejudiced by these actions. The failure of defense counsel to specifically assert a due process challenge on behalf of their client deprived Beecroft of any possibility of a remedy. Those remedies included, but were not limited to, the possibility of a continuance (and, importantly, given that it was a bench trial, perhaps a lengthy continuance) to make other, more satisfactory, arrangements for expert witnesses and, perhaps more directly, an order granting a mistrial.4 And as to the mistrial remedy, although we have not specifically recognized the failure to make a motion for a mistrial as grounds for a finding of ineffective assistance of counsel, other jurisdictions have done so. See Ramsey, 323 F.Supp.2d 27.5
There are certainly reasonable arguments to be made, as a matter of tactics, as to what remedy might have best suited Beecroft. And those decisions are, for the most part, insulated from judicial review. But here, where defense counsel did essentially nothing in response to wrongful conduct, and then admitted at the postconviction proceedings that the possibility of a due process violation never “occurred” to the defense team, any possibility of relief for Beecroft has been foreclosed.
*858The presence of prejudice necessarily depends on the unique facts and circumstances of each case. As the plurality correctly observes, the postconviction court found no prejudice; thus, there is an argument that Beecroft’s claim of ineffective assistance of counsel fails the second part of the Stñckland test. But here, the failure of defense counsel during trial to request any specific relief prevented the issue of Beecroft’s due process rights from being squarely placed before the district court. The postconviction court — with the same presiding judge — was then put in the awkward position of determining whether a specific request for relief would have changed the outcome of the bench trial.
But these were no ordinary expert witnesses; in a trial unusually dependent on expert opinion, state action deprived the defense of two potential expert witnesses who had been with the defense from the very early days of this case. It is undisputed that the district court never heard the testimony of either Dr. Roe or Dr. Ophoven, so judging the effect of the doctors’ testimony is speculative. At a minimum, Beecroft has demonstrated that Dr. Ophoven would have testified at trial absent the prior restraint by her employer and that her testimony would have been favorable to Beecroft’s theory of the case. Cf. Evans v. Cockrell, 285 F.3d 370, 377 (5th Cir.2002) (noting that in order for an appellant to demonstrate Strickland prejudice based on counsel’s failure to call a witness, the appellant must show “not only that [the] testimony would have been favorable, but also that the witness would have testified at trial” (alteration in original) (citation omitted)). Further, the post-conviction court failed to specifically address any of the other possible remedies that I have mentioned earlier. Therefore, on this record, my confidence in the outcome of Beecroft’s trial is sufficiently undermined. Although it is hardly free from doubt, I conclude that there is a “reasonable probability” that the outcome of Beec-roft’s trial would have been different if her attorneys had advocated forcefully for district court recognition of the due process violations suffered by Beecroft.
It must be acknowledged that we have only rarely granted a defendant a new trial based on a claim of ineffective assistance of counsel. In In re Welfare of T.D.F., we concluded that we must reverse a defendant’s conviction if a district court’s denial of a request for a continuance deprives the defendant’s counsel of adequate trial preparation. 258 N.W.2d 774, 775 (Minn.1977). We have also held that if defense counsel “admits a defendant’s guilt without the defendant’s permission or acquiescence, the defendant should be given a new trial.” State v. Wiplinger, 343 N.W.2d 858, 861 (Minn.1984); see also State v. Moore, 458 N.W.2d 90, 95-96 (Minn.1990) (reaching the same result). But the unique facts of this case, the inexplicable inaction of Beec-roft’s counsel, and the likely resulting prejudice require us to act here to protect Beecroft’s right to counsel. Accordingly, I would reverse Beecroft’s conviction and grant Beecroft a new trial but would ground that reversal and new trial on the failure of trial counsel to provide effective assistance.

.Beecroft’s motion requested the following relief:
1. [A]n Order allowing counsel for the Defendant to make a further record on the continuing and inappropriate communications of James Backstrom, Dakota County Attorney, adversely affecting the fair administration of justice in this matter.
2. [A]n Order directing that the emails of James Backstrom ... be made part of the official record of these proceedings.
3. [A]n order granting such relief as deemed appropriate by the Defense.
4. [S]uch other relief as deemed just and proper by this court.


. The State argues that Beecroft’s ineffective-assistance-of-counsel claim is not properly before this court because Beecroft did not raise this claim in her postconviction petition or properly amend her petition to include the claim. But the postconviction court addressed the merits of Beecroft’s claim and the parties have briefed the issue.


. Beecroft's counsel indicated to the district court that they were aware that Backstrom’s emails to Thomas were contrary to Minnesota rules and law. We agreed with that assessment in In re Backstrom, in which we held that Backstrom "committed professional misconduct warranting public discipline” when he “threaten[ed] to withdraw support for an official appointed by the county board unless the official barred her subordinates from testifying as defense experts in criminal cases.” 767 N.W.2d 453, 453 (Minn.2009)


. For purposes of this appeal, I need not answer the question whether Backstrom's email to the district court constituted impermissible ex parte contact between a party and the court because the court described the email as "inappropriate,” and that alone should have motivated Beecroft’s counsel to move for a mistrial. I note, however, that Minnesota Code of Judicial Conduct Rule 2.9 prohibits judges from "considering] ex parte communications ... concerning a pending or impending matter.” According to Rule 2.9's official comment, "The proscription against communications concerning a proceeding includes communications with lawyers, law teachers, and other persons who are not participants in the proceeding.” (Emphasis added). This rule increases the likelihood that the court would have awarded a mistrial because Minn. R.Crim. P. 26.03, subd. 14(3) prohibits a judge from presiding over a trial if the judge is disqualified under the Code of Judicial Conduct.


. In Ramsey, a government witness read into evidence the defendant’s confession, and defense counsel made no objection because he assumed that the statement was admissible. 323 F.Supp.2d at 32. Additional trial testimony revealed that the defendant had given his custodial confession to government officers before government officers had advised him of his Miranda rights, and the confession was suppressed. Id. at 32-33. Defense counsel failed to request a mistrial even though the jury had heard an inadmissible confession. Id. at 36. The court concluded that defense counsel's assistance was ineffective because "there was no reason for [defense counsel] not to ask for a mistrial.” Id.
In this case, the failure of defense counsel to move the district court for a mistrial is troubling. But the record is insufficiently developed to determine whether that failure was motivated by an objectively reasonable trial strategy or the failure, once again, to take any action to protect the interests of Beecroft. In any case, it is not necessary to resolve that question here given the foreclosure of any possible relief to Beecroft for the due process violations.